DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 11/12/2020.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2018.

Claims 1-18 are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (C*) (partially newly applied as necessitated by amendment).
Baier teaches a topical composition for treating wrinkles (See paragraph 0075) comprising water (which reads on a volatile solvent) in combination with thickeners, wherein the thickener can be present in an amount of 0.1-15% (See paragraph 0045-46)(which encompasses the amount claimed by Applicant), cordyceps sinensis extract in an amount of 0.5% by weight (See table 1), mannitol in an amount of 0.05-15% by weight (See paragraph 0044)(which encompasses the amount claimed by Applicant), cellulose gum (See paragraph 0048) and butylene glycol (See paragraph 0044).  Baier further teaches that the compositions are in the form of emulsions or aqueous solutions and will generally contain from about 1 to 99% water (See e.g. paragraph 0051)(which encompasses the amount claimed by Applicant).  Baier further teaches that the formulation can be in the form of an emulsion and can further contain oil (See e.g. 
Baier does not expressly teach the explicit combination of a thickener, cordyceps sinensis and mannitol, cellulose gum and butylene glycol and preservatives.
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising water in combination with thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives because at the time the invention was made, the instantly claimed ingredients were known to be effective for treating wrinkles and for skin care as clearly taught by Baier and that these ingredients could be part of a formulation for treating wrinkles.
A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives to provide a formulation to effectively treat wrinkles.  A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives to treat wrinkles because the prior art teaches that these ingredients are safe and effective for treating wrinkles and to modify the amount of preservatives in the composition to be effective for preserving the composition. The skilled artisan in the art would have understood to include water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives with expectation of success.  Therefore, the skilled artisan would have been motivated to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives in a formulation for treating wrinkles. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 1-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (C*), in view of Li et al. (N*), and Chen et al. (B*).
The teachings of Baier are set forth above and applied as before.

Li teaches Cordyceps sinensis extract (which reads on a formulation) for treating wrinkles containing 8.2% mannitol (which reads on at least 5% mannitol), cordycepin in an amount of 0.82% (which reads on cordyceps extract derived from C sinensis in an amount of from about 0.10-2 wt% and about 1 wt%), water (which reads on a carrier) (See page 4 second to last paragraph) and uracil (See page 5, first paragraph).  Li further teaches that the extract can be a cosmetic or hair care product (which reads on a topical formulation)(See last paragraph on last page).
Chen teaches a composition for treating wrinkles (See paragraph 0075), wherein the composition can be in the form of a toner (See paragraph 0046), comprising acrylates/C10-30 Alkyl Acrylate Crosspolymer in an amount of 1%, butylene glycol in an amount of 8%, perfume, sodium hydroxide to adjust the pH to 4.5-7 and the balance water (See Examples 1-8 table on page 8).
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising water in combination with water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives with sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide to provide the instantly claimed ingredients and to adjust the pH to 4.5-7 because at the time the invention was made, the instantly claimed ingredients were known to be effective for treating wrinkles and for skin care as clearly taught by the above references.  It would have been obvious to use the cordyceps sinensis extract taught by Li in a cosmetic and to include mannitol and uracil because it was known that an extract of cordyceps sinensis is effective for skin care compositions.  Therefore, it would be a simple substitution of one known, equivalent element for another to obtain predictable results. ”Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420; 82 USPQ2d 1385, 1390; 127 S. Ct. 1727, 1742 (KSR).
A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol. preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide are effective in topical formulations for treating wrinkles, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the Cordyceps sinensis extract is Docket No.: 01336-36010.NPone of a finite number of ingredients (4 ingredients in total) that can be part of the formulation (See e.g. paragraph 0035). Applicant further argues that Baier further teaches that there specifically can be oil, water, and thickener (see e.g. paragraph 0045) in the formulation and that mannitol is one of a finite number of humectants and specifically teaches butylene glycol (see e.g. paragraph 0044), paragraph 0035 of Baier discloses: "Particularly preferred are additional extracts from mushrooms such as Hypsizigus Ulmarius, Inonotus Obliquus, Ganoderma Lucidum, Cordyceps Sinensis, and mixtures thereof either alone or in combination with one or more of the other extracts mentioned herein."Even though paragraph [0035] from Baier is a separate paragraph from the preceding paragraphs of [0031] to [0034], all of these paragraphs fall under the heading "III. Other ingredients." Paragraph [0031] of Baier discloses: "The composition of the invention may contain a variety of other ingredients including but not limited to oils, humectants, other botanical extracts, preservatives, thickening agents, fatty acids, and so on. The compositions may be liquid, semi-solid or solid form, in the form of serum, lotion, creme, powder, cake, stick, gel, aqueous solution or dispersion and the like." (Emphasis added.) Applicant further argues that this paragraph from Baier discloses 6 open-ended terms that can encompass a nearly infinite variety of ingredients and combinations of ingredients. Applicant further argues that Baier does not otherwise disclose Cordyceps except in another list in Example 1 in an amount of 0.01% wt and that Li does not disclose any topical formulations and Chen does not disclose Cordyceps or mannitol. 
This is not found persuasive because Baier clearly teaches that Cordyceps sinensis extract is one of a finite number of ingredients (4 ingredients total) that can be part of the formulation (See e.g. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699